Citation Nr: 1144508	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  06-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.  

In December 2006, the Veteran withdrew his request for a personal hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

The matter was previously before the Board in October 2010.  The Board confirmed the April 2006 denial of the Veteran's claim.  The Veteran appealed the continued denial of his claim to the United States Court of Appeals for Veteran's Claims (Court).  In April 2011, the Court vacated the Board's October 2010 decision pursuant to the Joint Motion for Remand (JMR).  The Court then remanded the claim to the Board to follow the instructions set forth in the JMR.
  
Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Veteran submitted additional private treatment records in support of his appeal between June 2011 and September 2011.  The Veteran waived initial RO consideration of the newly submitted evidence and as such, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).


REMAND

As noted in the Introduction, the Court vacated the Board's October 2010 decision pursuant to instructions set forth in the JMR.  The Court in vacating the decision found that the Board's statement of reasons or bases was inadequate because the Board failed to consider lay evidence.  Notably, the Court found the Board failed to consider statements of the Veteran that he experienced a worsening of symptoms since his last VA examination in April 2006, to include, but not limited to, an abnormal gait, weakness, pain, daily spasms, limited range of motion, and flare-ups of pain that lasted more than one day.  The Court then remanded the matter to the Board. 

Pursuant to Court Order, a Remand is necessary in order to afford the Veteran a new VA examination.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in April 2006, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  
 
Finally, the Board notes the last VA outpatient treatment records associated with the claims folder from the Spokane VA Medical Center (VAMC) are dated in July 2006.  Any ongoing VA medical records pertinent to the issue dated after July 2006 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA medical records pertinent to the issue from the Spokane VAMC dated from July 2006 to the present.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule a VA orthopedic examination to ascertain the current nature and severity of the Veteran's service connected lumbosacral strain.  If neurological symptomatology is found, and a neurological examination is necessary to assess any neurological symptoms associated with the service-connected condition, one should be provided.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.

The examiner should provide data as to the range of motion for the lumbar spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence, to include evidence submitted after the October 2006 statement of the case was issued, and legal authority.  Adjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extra- schedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran should be afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

5.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


